Citation Nr: 0021062	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-34 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a respiratory disease, 
to include pulmonary tuberculosis (PTB).


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to March 
1949.  

This matter comes to the Board of Veterans Affairs (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines.

This case was previously at the Board in May 1998, at which 
time the veteran's claim of entitlement to service connection 
for a respiratory disease, to include PTB, was denied.  He 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court).  In 
March 2000, the Court granted the Secretary's motion to 
vacate and remand the May 1998 Board decision for further 
development.  In particular, the Court directed the Board to 
specifically address statements submitted by A.S. and Z.D., 
the veteran's argument that the benefit of the doubt rule 
should be applied to his claim, and all evidence that 
countered the evidence submitted by the veteran.  The case is 
now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a respiratory 
disease, to include PTB, has been obtained by the RO.  

2.  There are no acceptable clinical, X-ray or laboratory 
studies demonstrating active tuberculosis in service or 
within three years after service, or findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment; PTB was not manifest within the three year period 
post service and there is no causal relationship between any 
current PTB and service.

3.  The veteran's current respiratory disability, diagnosed 
as chronic, minimal PTB infiltrates in both upper lobes, was 
first demonstrated more than 46 years after the veteran's 
separation from service; this disorder has not been shown to 
be related to an injury or disease in service.



CONCLUSION OF LAW

A respiratory disorder, to include PTB, was not incurred in 
or aggravated by active service, nor may PTB be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.371, 3.374 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the well grounded nature of the 
veteran's claim for service connection for a respiratory 
disease, to include PTB, was conceded by the Board in the 
vacated May 1998 decision.  Further, a finding of well 
groundedness was implicit in the motion by the Secretary 
which led to the order by the Court vacating the Board's 
decision.  The finding of well groundedness represents the 
"law of the case," and is binding on the Board.  See 
Browder v. Brown, 5 Vet. App. 268 (1993).  ("[Q]uestions 
settled on a former appeal of the same case are no longer 
open for review.... 'the principle law of the case' has been 
applied to the application of the law in decisions of Federal 
courts in cases remanded to administrative agencies."  
Browder at 270).

Factual Background

The veteran's service medical records (SMRs) are not 
available.  In response to the RO's attempts to obtain the 
veteran's SMRs, the National Personnel Records Center (NPRC) 
explained that the records may have been destroyed in a fire 
that occurred at the facility in 1973.  The Board recognizes 
the particular importance of supplying reasons and bases for 
a decision when an appellant's medical records have been 
lost.  In O'Hare v. Derwinski, 1 Vet. App. 365 (1991), the 
Court explained that "where service medical records are 
presumed destroyed...the Board's obligation to explain the 
findings and conclusions...is heightened."

Service records consisting of morning reports and daily sick 
reports reflect that the veteran was hospitalized in early 
1949.  Specifically, they confirm that the veteran was 
admitted as sick to the 37th General Hospital on Okinawa for 
a disease on or about 19 January 1949, and he was returned to 
duty on or about 8 February 1949.  He was transferred from 
Okinawa back to the Philippines on or about 24 February.  The 
exact nature of the veteran's illness that resulted in his 
confinement was not indicated. 

In August 1992 correspondence, the veteran reported that he 
was hospitalized at the 37th General Hospital on Okinawa for 
"pneumonia, blood-spitting, severe cough, chill and high 
fever."  He stated that he received treatment for "a 
respiratory disease of some kind," but explained that he 
could no longer recall the diagnosis given.  He related that 
"after the condition had improved," he was shipped to the 
Philippines and discharged from service.  The veteran 
reported that he subsequently experienced recurrent 
"respiratory trouble," such as pneumonia and bronchitis, 
which resulted in weakened lungs, and required "medical 
attendance on various occasions."

The veteran filed a claim of entitlement to service 
connection for a respiratory disease the following month, 
indicating that he first received treatment for the 
disability at the 37th General Hospital on Okinawa in 1949.

In November 1992 correspondence, the veteran reported that he 
received treatment for his respiratory disease at the 37th 
General Hospital on Okinawa from February to March 1949.  He 
explained that he was still on convalescence when he was 
discharged from the facility, and was "weak and coughing" 
upon his return to the Philippines.  Following his separation 
from service, he reportedly received treatment from Dr. S., 
and was placed in temporary confinement for one week.  The 
veteran explained that he continued to received periodic 
outpatient treatment from the physician.

A June 1993 rating decision denied the veteran's claim for 
service connection for a respiratory disease, on the basis 
that there was no evidence of a chronic disability in 
service.  The veteran filed a notice of disagreement (NOD) 
with this decision in July 1993.  Therein, he explained that 
in February 1949, he received treatment from 37th General 
Hospital on Okinawa for a "respiratory disease manifested by 
blood-streaked sputums, night fever, chronic cough, and 
general body weakness."  The RO continued the denial of 
service connection for a respiratory disease later that 
month. 

In a September 1993 statement, the veteran related that he 
reported to sick call for treatment of his respiratory 
symptoms in February 1949, and was transferred to the 37th 
General Hospital on Okinawa for further treatment.  He 
explained that an X-ray study was performed at the hospital, 
and he was put into a semi-cylindrical apparatus, where he 
fell asleep.  When he awakened, he found himself in a Ward 
with a sign that read "NO VISITORS ALLOWED.  CONTAGIOUS 
DISEASE."  He stated that he learned he had a respiratory 
disease, or PTB, when another patient in the ward died.  The 
veteran reported that he was "still weak and coughing" when 
he was discharged from the hospital in March 1949.  Following 
his separation from service, his mother reportedly took him 
to Dr. S.'s clinic, where he was confined for one week, and 
subsequently received periodic outpatient treatment for his 
"chest condition."

According to a February 1996 affidavit from a service 
comrade, the veteran was confined in the tuberculosis ward, 
or infectious ward, of the 37th General Hospital on Okinawa 
in January 1949.  He reported that he visited the veteran 
during this period of hospitalization, and had to wear a 
protective mask.  

A February 1996 private radiological report notes chronic 
pulmonary tuberculosis infiltrates, minimal, in both upper 
lobes.  

In May 1996, the RO determined that new and material evidence 
had not been submitted to reopen the veteran's claim.  The 
veteran filed a notice of disagreement with this decision the 
following month, and submitted a substantive appeal (Form 9) 
in July 1996, perfecting his appeal.  In the Form 9, the 
veteran maintained that his confinement in the contagious 
ward at the 37th General Hospital on Okinawa from February to 
March 1949 suggests that he received treatment for 
"pulmonary tuberculosis which still persists at [a] minimal 
disabling degree, as shown by [a] recent chest X-ray."

In November 1996, the veteran submitted statements from A.S., 
the widow of the physician who reportedly treated the veteran 
for PTB in late 1949, and Z.D., the sister-in-law of the 
physician who reportedly treated him for PTB from 
approximately 1962 to 1980.  A.S. reported that the veteran 
was her neighbor, and recalled that her husband, Dr. S., 
treated him for pulmonary tuberculosis for "a few months" 
during the latter part of 1949.  She explained that she was 
one his medical attendant's, and indicated that she 
"remember[ed] fully well" that the veteran was "coughing 
out blood-streaked sputum."  She noted that her husband died 
in August 1957, and reported that all of the veteran's 
treatment records were "either lost or destroyed due to our 
transfers (about five times) of residence from one place to 
another and also due to various calamities that visited our 
community."  

In her statement, Z.D. reported that she served as a "mere 
attendant" in Dr. D.'s clinic, and recalled that the veteran 
received follow-up treatment for PTB from approximately 1962 
to 1980.  She explained that the veteran complained of a 
"blood-coughing" condition, and looked "pale, emaciated 
and asthenic."  She explained that Dr. D. abandoned the 
clinic in 1989 for political asylum in the United States, and 
indicated that the veteran's treatment records were 
subsequently destroyed during a volcanic eruption.  

A November 1996 private medical report from Dr. T. notes that 
he treated the veteran for chronic obstructive lung disease 
and chronic bronchitis from December 1991 to March 1995.  

In June 2000, the veteran submitted duplicate copies of 
morning reports and daily sick reports reflecting that he was 
hospitalized at the 37th General Hospital on Okinawa from 
January to February 1949.

Analysis

As noted above, the veteran's service medical records are not 
available, and appear to have been destroyed in a 1973 fire 
at the National Personnel Records Center.  The Board is 
cognizant of its heightened duty in such cases to explain its 
findings and conclusions.  See O'Hare, 1 Vet. App. at 367; 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Additionally, where a veteran served ninety days or more 
during a period of war and pulmonary tuberculosis becomes 
manifest to a degree of 10 percent or more within three years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

With respect to presumptive service connection for PTB, 
evidence of activity on comparative study of X-ray films 
showing PTB within the three-year presumptive period provided 
by 38 C.F.R. § 3.307 will be taken as establishing service 
connection for active PTB subsequently diagnosed by approved 
methods.  38 C.F.R. § 3.371(a).

A diagnosis of active PTB by private physicians on the basis 
of their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment. 38 C.F.R. § 3.374(c). 

The Court has held that the evidentiary requirements for the 
establishment of service connection for pulmonary 
tuberculosis are higher than, and therefore not the same as, 
the evidentiary requirements necessary to meet the threshold 
criteria for the presentation of a well-grounded claim for 
pulmonary tuberculosis.  See Cacalda v. Brown, 9 Vet. App. 
261 (1996) and Salong v. Brown, 7 Vet. App. 130 (1994).  
Specifically, a claimant need not submit clinical evidence of 
pulmonary tuberculosis per 38 C.F.R. § 3.374 in order to meet 
the threshold requirement of presenting a well-grounded claim 
for pulmonary tuberculosis; to establish a well-grounded 
claim, a diagnosis of pulmonary tuberculosis made in service 
or shortly thereafter is sufficient.  Salong, 7 Vet. App. at 
132.  In this case, since it can be argued that there is of 
record a diagnosis of pulmonary tuberculosis made within the 
three-year presumptive period, the claim is considered to be 
well grounded.  See King v. Brown, 5 Vet. App.19, 21 (1993) 
(evidentiary assertions must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.)

Since the claim is well grounded, the Board must next address 
whether the duty to assist has been discharged.  In this case 
there is no indication that there now exists any outstanding 
records that would be probative of the question of whether 
the veteran now has PTB of service origins.  The record 
clearly shows that there are no outstanding service medical 
records and that treatment records from the presumptive 
period post service do not exist.  It has likewise been 
established that post service treatment records from the 1962 
to 1980 period do not exist.  Moreover, given the 
requirements set forth in 38 C.F.R. § 3.374 as to how a 
diagnosis of PTB within the presumptive period must be 
established, the Board finds no basis to request a VA medical 
examination since such an examination could not satisfy the 
requirements of the controlling regulation.

The Board must next turn to the merits of the claim and weigh 
the probative value of the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997).  Noting the Board's "inherent fact-finding 
authority," the Federal Circuit discussed "the considerable 
body of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte, when 
making its factual findings."  Id.

At the outset, the Board must emphasize that the veteran's 
period of hospitalization at the 37th General Hospital on 
Okinawa from January to February 1949 is not in dispute.  As 
noted above, the veteran now maintains that PTB was initially 
diagnosed during this hospitalization, and that he 
subsequently received treatment for the disorder from Dr. S. 
in late 1949, and from Dr. D. from approximately 1962 to 
1980.  However, after careful consideration of the veteran's 
evidentiary assertions, as well as the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
respiratory disorder, to include PTB.

The record does not reveal that the veteran possesses any 
medical expertise, and he has not claimed such expertise.  
Thus, his lay assertions, to the effect that his PTB 
originated during service or within three years of service, 
are neither competent nor probative of the issues in 
question.  The Board also must point out that the veteran's 
original statement concerning the documented hospitalization 
in service made no reference to PTB and, in fact, admitted 
that he did not know the identity of the disability treated 
during the hospitalization.  This contradiction sharply 
reduces any residual probative weight in the veteran's 
assertions.  Similarly, the February 1996 lay affidavit from 
the veteran's service comrade, which suggests that the 
veteran was diagnosed with and treated for PTB in service, is 
not acceptable as evidence of a credible diagnosis of PTB.  
While lay persons are competent to provide evidence on the 
occurrence of observable symptoms, such as coughing, they are 
not competent to make a medical diagnosis or relate those 
symptoms to a specific medical condition.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, the statement rests upon 
recollection of events some 46 years or more in the past.  
The Board does not find human memory summoned nearly a half-
century later by a lay party as to events observed as a 
visitor in a medical facility to be entitled to any 
substantial probative weight.  The more so as the veteran 
himself, the subject of the hospitalization and obviously the 
party far more at interest in the matter, admitted initially 
that he could not recall the nature of the treatment.  
Finally, to believe that PTB was the diagnosis in service 
would require the Board to believe that the veteran was 
diagnosed with this disorder and then returned to duty within 
a little less than three weeks without even a claim of 
systematic follow up.      

The Board has also considered the statements of the veteran 
that he has experienced PTB-like symptomatology since his 
separation from service.  The Court has held that a claimant 
may utilize the "chronic disease shown as such in service" 
provision of 38 C.F.R. § 3.303 when the evidence 
demonstrates: (1) that he had a chronic disease in service, 
or during an applicable presumptive period; and (2) that he 
presently has the same condition.  With respect to the first 
element, two factors are for consideration: (a) the answer to 
the question of whether medical evidence is needed to 
demonstrate the existence in service or in the presumption 
period of such a chronic disease, or whether lay evidence 
will suffice, depends on whether the disability is of a type 
that requires medical expertise to demonstrate its existence, 
or whether the disability is of a type as to which lay 
observation is competent to identify its existence; and (b) 
either evidence contemporaneous with service or the 
presumption period, or evidence that is post-service or post-
presumption period, may suffice for purposes of demonstrating 
existence of a condition in service.  Savage, supra.

Applying the Court's analysis of the chronicity provision of 
38 C.F.R. § 3.303(b) to the veteran's claim, there is no 
acceptable evidence to show the presence of PTB either in 
service or within the presumptive period post service.  The 
disability claimed by the veteran is obviously of a type of 
internal disorder that is no subject to lay perception.  
Beyond this basic fact, the controlling regulation sets forth 
explicitly what medical findings or studies are required to 
establish the diagnosis of PTB post service.   38 C.F.R. 
§ 3.374.  These are far beyond the competence of a lay party.  

As set forth above, pulmonary tuberculosis may be presumed to 
have been incurred in service if it became manifest to a 
degree of 10 percent or more within three years from the date 
of termination of such service.  38 C.F.R. §§ 3.307, 3.309.  
With consideration of these provisions, the Board notes that 
the veteran relies on statements from Z.D. and A.S. to 
substantiate his assertions that he developed PTB in service, 
or within the applicable presumptive period.

A statement from Z.D., the sister-in-law of Dr. D., indicates 
that she served as a "mere attendant" in Dr. D.'s clinic.  
She reported that the veteran received follow-up treatment 
for PTB from approximately 1962 to 1980, and explained that 
he complained of a "blood-coughing" condition at that time.  
According to the statement, she recalled that the veteran 
looked "pale, emaciated and asthenic."  Z.D. related that 
Dr. D. abandoned the clinic in 1989 for political asylum in 
the United States, and indicated that the veteran's treatment 
records were subsequently destroyed during a volcanic 
eruption.  

The Board notes that Z.D.'s statement regarding treatment for 
PTB beginning in approximately 1962 is of little probative 
value.  This statement refers to post service treatment that 
allegedly occurred more than 12 years after the veteran's 
separation from service, and does not indicate that PTB was 
diagnosed within three years of service, or relate it to 
service in any way.  Thus, the statement does not serve to 
establish the determinative question in this case, which is 
whether a respiratory disease, namely PTB, was present during 
service or within 3 years thereafter.

In a November 1996 statement, A.S., the widow of the Dr. S., 
noted that the veteran was her neighbor, and recalled that 
her husband treated him for PTB in late 1949.  She explained 
that she was a "medical attendant," and indicated that the 
veteran was "coughing out blood-streaked sputum" during 
treatment.  A.S. reported that her husband died in August 
1957, and that all of the veteran's treatment records were 
"either lost or destroyed due to our transfers (about five 
times) of residence from one place to another and also due to 
various calamities that visited our community."
 The Board must respectfully point out that the Court has 
held that the connection between what a physician said (that 
the veteran had PTB) and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  However, even assuming 
arguendo that the recollections of A.S. and Z.D. regarding 
alleged treatment for PTB many years earlier are accurate, 
these diagnoses are not confirmed by acceptable clinical, X-
ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  The provisions of 38 C.F.R. § 3.374(c), require 
such objective confirmation of active pulmonary tuberculosis 
in order to establish the diagnosis after service by a 
private physician.  Therefore, this evidence is not 
sufficient to establish a post-service diagnosis of pulmonary 
tuberculosis.  

While the Board recognizes that both A.S. and Z.D. were 
"medical attendants" during the alleged periods of post 
service treatment for the veteran's PTB, and may have 
possessed some limited medical expertise, they are not 
physicians, nor does it appear that either had formal medical 
training.  The Board notes that the Court has held that for a 
nurse's statement to constitute probative evidence, the nurse 
must have specialized knowledge regarding the area of 
medicine and have participated in the treatment of the 
appellant.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Even assuming arguendo that A.S. and Z.D. are qualified as 
health care professionals, there is no evidence that they 
have special knowledge in the areas pulmonary or respiratory 
disease.  Id.  Accordingly, their opinions regarding the 
presence of PTB, or any other respiratory disease, in service 
or during the presumptive periods after service, would be 
beyond their area of expertise, and they would not be 
competent to testify as to medical etiology or medical 
diagnosis.  See Goss v. Brown, 9 Vet. App. 109 (1996); 
Grottveit, 5 Vet. App. at 93; Williams (Willie) v. Brown, 4 
Vet. App. 270, 273 (1993); Espiritu, 2 Vet. App. at 494.  
Therefore, the Board concludes that whether these statements 
are deemed lay evidence, or evidence from parties with some 
limited medical expertise, they clearly are not competent to 
establish the existence of PTB. 

Lastly, the record contains a November 1996 private medical 
report from Dr. T. disclosing that he treated the veteran for 
chronic obstructive lung disease and chronic bronchitis from 
December 1991 to March 1995, and a February 1996 private 
radiological report confirms the presence of chronic, minimal 
pulmonary tuberculosis infiltrates in both upper lobes.  
These reports, however, do reflect on the relationship of a 
disability in the 1990's and the veteran's period of service 
that ended in 1949, or the three-year presumptive period 
thereafter.  Thus, the record is devoid of competent medical 
evidence establishing the existence of a nexus between these 
disabilities and an injury or disease in service.  Indeed, 
the record is devoid of medical evidence establishing the 
existence of PTB in service or within the presumptive period 
in accordance with the standards set out in 38 C.F.R. 
§ 3.374.

As noted above, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169-70 (1991); Gilbert, supra.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  While it is 
evident that the veteran was hospitalized during service, 
statements made over 46 years later that such treatment was 
for PTB, without more, are not convincing to establish 
service connection for PTB, particularly when clinical 
evidence of respiratory disorders, to include PTB, is not 
indicated until 1996.  

For the reasons explained above, the Board concludes that the 
November 1996 statements from A.S. and Z.D., without the 
support of acceptable clinical, X-ray, or laboratory studies, 
are insufficient to establish a diagnosis of PTB.  The 
diagnoses of PTB purportedly made in 1949 and from 
approximately 1962 to 1980 were made by private physicians 
without the additional X-ray or other evidence required to 
support the diagnosis as under 38 C.F.R. § 3.374.  Therefore, 
these statements are not acceptable for use in granting 
service connection for PTB.  See Tubianosa v. Derwinski, 3 
Vet. App. 181, 183-184 (1992).  The veteran has failed to 
present the requisite credible evidence necessary under 38 
C.F.R. § 3.374 to establish that he had a respiratory 
disorder, to include PTB, during service or within the 
presumptive period.  In addition, the preponderance of the 
evidence fails to show a nexus between the veteran's current 
respiratory disorder and service or the three-year 
presumptive period following service.  Accordingly, service 
connection for a respiratory disorder, to include PTB,  is 
denied.

In making the final determination regarding the claim, the 
Board is acutely aware of the doctrine of reasonable doubt.  
As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 
754-55, 102 S.Ct. 1388, 1395, 71 L.Ed.2d 599 (1992)).  As 
currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.

The codification of the "reasonable doubt" standard is 
contained in 38 C.F.R. § 3.102 (1999), which provides, in 
pertinent part:

	When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in the favor of the claimant.  By 
reasonable doubt is meant one which exists 
because of an approximate balance of 
positive and negative evidence which does 
not satisfactorily prove or disprove the 
claim. 

The Board must point out that the record in this case is 
fatally defective as there is no competent evidence 
establishing the diagnosis of PTB in service, evidence 
required by 38 C.F.R. § 3.374 to establish the existence of 
PTB within the presumptive period, or competent medical 
evidence to link a PTB diagnosed post service with the 
claimant's period of active service.  There is no positive 
evidence in support of the claim that comes remotely close to 
balancing this negative evidence on these decisive points.  
Thus, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a respiratory disease, to include PTB.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See 38 C.F.R. § 3.102 (1999).


ORDER

Entitlement to service connection for a respiratory disease, 
to include PTB, is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

